Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 1 of 12

 

}>

IN THE nlsrRlcT coURT 0F LINcoLN CoUNTy 44 1230

sTATE oF 0KLAH0MA ¢ ” 15
U/'€:@w 203

THE cer 0F PRAGUE, oKLAHoMA 4,>% ,.
and PRAGUE PUBLIC WoRKs AUTHORITY, ’£.,§§,.
Plai.ntirfs, “’

vs. case No. cJ-2019- ' 3

CAH ACQUISITION COWANY 7, LLC;
HMC/CAH CONSOLIDATED. INC.;

RURAL COMMUNITY HOSPITALS OF
AMERICA, LLC; EMPOWER H.M.S.; JORGE A.
PEREZ; WCS CORPORA'I`ION, INC., successor-
by-merger to CPP WOUND CARE #24; LINCOLN
COUNTY TREASURER AND BOARD OF
COUNTY COl\/HVIISSIONERS; and

JOHN DOES 1-10,

 

Defendants.

PLAINTIFFS’ EMERGENCY APPLICATION FOR
APPOINTMENT OF RECEIVER AND SUPPORTING BRIEF

Plaintifi`s, the City of Prague, Oklahoma, and Prague Public Works Authority; hereby pray
that this Court appoint a receiver for the real property and facility described in the Brief below, for

the reasons more billy Set forth therein.

A. Facts.
Parties:

1. City of Prague, Oklahoma (“Prague”), is an Oklahoma municipal governmental
corporation, created pursuant to Title 11 O.S. § 1-101 er seq.

2. Prague is the owner of the real property upon which the Prague Community
Hospital (the “Hospital”) sits, and the building within which the Hospital operates

3. Plaintit`f Prague Public Works Authon'ty (“PPWA”) is an Oklahoma public trust,

created pursuant to Title 60 O.S. § 176 et seq.

 

 

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 2 of 12

 

4. Defendant CAH Acquisition Company 7, LLC (“CAH 7”) is a Delaware limited
liability company that is registered with the Oklahoma Secretary of State to do business in
0k1ahoma. CAH 7 entered into a Lease Agreement with Prague and PPWA for the lease of the
facility and real property known as the Prague Community Hospital, located at 1322 Klabzuba,
Prague, Oklahoma, 74864 (the “Hospital Premises”).

5. Defendant HMC/CAH Consolidated, Inc. (“HMC”) is a Delawarc corporation with
its principal place of business at 1100 Main Street, Suite 2350, in Kansas City, Missouri, 64105
and is the sole member of CAH 7. Upon information and belief, as well as Paragraph 1.12 of the
Lease Agrcement, HMC owns, eontrols, and operates CAH 7.

6. Defendant Rural Community Hospital of America, LLC (“RCHA”) is believed to
be a single~member West Virginia limited liability company with its principal office in Kansas
City, Missouri. RCHA is the company that manages the Hospital. (See Lease Agreement,
Paragraph l.lO.)

7. Defendant Empower H.M.S. (“Empower”) a Florida limited liability company,
provides a range of health care services in the United States, including the conduct of business in
Olclahoma.

8. Defendant Jorge Perez is a managing director of HMC, and is in direct and constant
control of CAH 7, HMC RCHA, and Empower.

Hr'stary of Prague Communily Hospi¢al:

9. The Hospital is a medical facility that provides the City of Prague and surrounding
areas with essential health care services, including diagnostic and therapeutic services; 24~hour
emergency care; convenient and specialized outpatient resources; laboratory, physical

rehabilitation, acute care, swing bed, cardiology, and other services

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 3 of 12

 

10. Prior to its relationship with CAH 7, Prague and PPWA leased the Hospital
Premises to Prague Healthcare Alliance (“PHA”).

l 1. In turn, PHA operated the Hospital for the health and benefit of the City of Prague
and the surrounding areas, providing care for the sick, aged, and intirm.

12. On October l3, 2008, CAH 7 purchased the assets used by PHA to operate the
Hospital, and assumed PHA’s then existing lease with Prague and PPWA.

13. To ensure the continued operation of the Hospital, on December 31, 2013, Prague
and PPWA executed a new lease agreement with CAH 7 (the “Lease Agreement”) that, together
with any amendments or extensions, terminated on December 31, 2018.

l4. CAH 7 in turn may have contracted with Defendant Empower to manage the
Hospital.

Defendants have jeopardized the viability of the Hospital:

l$. The Lease Agreement requires CAH 7, HMC, RCHA, and Empower to maintain
the Hospital as an ongoing, fully functional “critical access hospital in accordance with a license
issued by the Oklahoma Department of Health.”

16. CAH 7, HMC, RCHA and Empower have failed to timely and iiilly pay the
Hospital’s employees their wages and salaries as they become duc, threatening the stability of the
Hospital and its ability to be maintained as a going concern

17. CAH 7, HMC, RCHA and Empower have failed to timely and fully pay the
Hospital’s vendors’ claims as they become due, threatening the stability of the Hospital and its
ability to be maintained as a going concern.

18. If CAH 7, HMC, RCHA or Empower were to shut the Hospital down, the Prague

Hospital License (deiined below) would be forfeited, and the Hospital would have to cease all

 

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 4 of 12

 

operations until a new license could be obtained. This could pose an insurmountable problem
blocking the reopening of the Hospital.

19. CAH 7, HMC, RCHA and Empower have failed to pay their expenses and debts as
they become due in the ordinary course of business Thus, they are by definition insolvent, or are
in imminent danger of insolvency.

20. CAH 7, HMC, RCHA and Empower are improperly diverting revenue sources
away from employees, providers, vendors and creditors for the benefit and use of Perez.

21. Additionally, it is believed that CAH 7, HMC, RCHA and/or Empower are to
receive a very large reimbursement payment from Medicare and/or Medicaid sources very shortly.
The payment(s) will be made to reimburse the Hospital for previously incurred expenses for labor,
goods, services, etc.

22. Plaintiffs believe that Perez, CAH 7, HMC, RCHA and Empower intend to keep
the Hospital nominally open just long enough to receive the large payment(s) from Medicare
and/or Medicaid sources and abscond with the money, leaving the Hospital closed and the citizens
of Prague without health care.

23. Perez, CAH 7, HMC, RCHA and Empower have created an immediate threat to the
health and safety of the Hospital’s current patients and to those persons who might urgently need
the Hospital’s medical care and services in the future. This situation creates immediate and
irreparable injury to Plaintiffs and jeopardizes patient care.

Plaimif_'fs ’ immediate needfor a Receiver:
24. Plaintiffs are entitled to evict CAH 7, HMC, RCHA and Empower by reason of

their breaches of the Lease Agreement, and by virtue of the fact that these Defendants allowed the

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 5 of 12

 

Lease Agreement to expire on Decemher 31, 2018 without even inquiring about an extension of
the Lease Agreement.

25. However, a sudden eviction or other closure of the Hospital will severely disrupt,
and could entirely preclude, the ability of the Hospita] to care for the community.

26. Moreover, every owner of a hospital facility in Oklahoma is required to obtain a
license to operate that particular facility from the Oklahoma Department of Health (“ODH”).

27. Each license, therefore, is tied to a specific location.

28. F or example, CAH 7 presumably owns the ODH license to operate the Hospital
located in Prague (the “Prague Hospital License”).

29. Howevcr, CAH 7 cannot use the Prague Hospital License to operate a medical
facility at any other location.

30. If CAH 7, HMC, RCHA, Empower, or Perez were to shut the Hospital down, the
Prague Hospital License would be forfeited, and the Hospital would have to cease all operations
until a new license could be obtained. This could pose an insurmountable problem blocking the
reopening of the Hospital.

31. Moreover, if CAH 7, HMC, RCHA, Empower, or Perez were allowed to abscond
with the anticipated large reimbursement payment from Medicare and/or Medicaid, or any other
payor reimbursement or payment, no funds would be left to operate the Hospital.

32. In order to preserve the Prague Hospital License and therefore the ongoing
operation and viability of the Hospital, and in order to ensure proper distribution of CMS
reimbursements and other revenues, Plaintiffs are entitled to the immediate appointment of a
receiver to take possession and control of (i) the Prague Hospital License (ii) CAH 7, (iii) RCHA,

(iv) HMC, (v) Empower, and (vi) any other entity controlling the Hospita], as well as (vi) all

 

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 6 of 12

 

financial accounts used to receive revenues of the Hospital, whether owned by CAH 7, HMC,
RCHA, Empower or any other person or entity.

33. In light of the above, Plaintiffs urgently need a receiver to facilitate the transition
of the critical access hospital operations conducted by the Hospital to a new operator, lessee or
buyer of the Hospital Premises to preserve health care for Prague and the surrounding community.

34. Further, a receiver is urgently needed to take over operations of the Hospital, and
to manage the Hospital under the Prague Hospital License and Medicare and Medicaid
certifications issued to and in the name of the Defendants, pending further order of the Court or
completion of this proceeding

35. To ensure the continued viability of the Prague Hospital License, the Court should
also direct ODH to transfer the Prague Hospital License into the name of the receiver.

36. Additionally, Perez, CAH 7, HMC, RCHA and Empower should be ordered to
immediately turn over to a receiver control and possession of the Hospital’s license, all financial
accounts used to receive revenues of the Hospital, buildings, facilities, fixtures, fumishings,
equipment devices, supplies, medicines, inventory, records, patient information, computer log-ins
and passwords, and any and all other information and property that is necessary for the Hospital
to provide medical care for its patients and future patients. The receiver should also be specifically
directed and authorized to receive all payments to the Hospital from CMS, insurance companies
and other payors.

Staturory and case law authority for appointment of a receiver over CAH 7 and the Hospital:

37. Under 12 O.S. § 1551(5), a plaintiff is entitled to appointment cfa receiver when
the defendant is insolvent Menager v. Exchange Nat. Bank ofTulsa, 1932 OK 450, 1[ 5, 15 P.Zd

35, 36.

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 7 of 12

 

38. Because CAH 7 is not paying its debts as they become duc, it is clearly insolvent.

39. Further, under 12 O.S. § 15 5 1(6), a receiver can be appointed in a case where
receivers have previously been appointed in other, similar matters. lt is indisputable that receivers
have historically been appointed over health care providers such as hospitals and nursing homes
in Oklahoma. The Oklahoma Court of Civil Appeals has recognized that appointment of a receiver
under § 1551(6) is appropriate where, similar to this case, a receiver is needed in order to protect
the health, safety, and welfare of patients of a nursing home until the nursing home can be leased
or sold to a person or entity approved by the lOlrlahoma Department of Health. HA Sand Springs,
LLC v. Lakeside Care Center, LLC, 2012 OK CIV APP 21, 11 3.

40. The receivership should continue at least until the Plaintift`s can transfer the Prague
Hospital License to another entity.

41. Plaintiffs request the appointment of the Prague Healthcare Authority as receiver
on an expedited basis, and submit that an appropriate bond for the Receiver is $10,000.00.
Specr'flc powers that must be given to the receiver to preserve the Hospitul:

42. The Reeeiver would be under the authority of this Court as authorized under 12
O.S. § l55 l, and should be qualified, ordered, authorized and directed to immediately take CAH
7 and the Hospital into its possession and control. The Defendants and all persons claiming under
them should be ordered and directed to immediately deliver to the Receiver all of the following in
their possession: (1) possession and control of the Hospital and Hospital Premises; (2) any leases,
contracts,» agreements, books and records with respect to the operations and business of the
Hospital; (3) all deposit accounts and other accounts in the names of the Defendants relating to the
Hospital; and (4) all licenses (including the Prague Hospital License), registrations, certifications,

books, records and documents related to the Hospital. Irnmediately upon entry of an Order, said

 

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 8 of 12

 

Receiver should be ordered and authorized to operate and manage the Hospital, including without
limitation under the current license and Medicare and Medicaid certifications issued to and in the
name of the Defendants, to the best advantage and to collect and receive all accrued or accruing
revenues, collections, accounts, income, protits, rents and proceeds therefrom, including without
limitation payments from the Medicare and Medicaid programs Out of all remaining revenues,
collections, accounts, income, protits, rents and proceeds coming into its hands pursuant to the
terms of the Order, said Receiver should be authorized to pay the reasonable and necessary
expenses required to carry on the business of running, operating and managing the Hospital,
including lease payments and obligations, all accumulated taxes on any property, insurance
premiums, expenses for the operations and management of the Hospital, expenses of any repairs
necessary to preserve said Hospital and Hospital Premises in good condition and to maintain all
required licenses and permits for the operation and management of the Hospital. Any revenues
obtained by the Receiver in excess of the approved expenses authorized above should be held by
the Receiver to await the further order of the Court. Unless a loss is compensable by the Receiver's
Bond or pertinent insurance, the Receiver should not be personally responsible for financial losses
of the Hospital.

43. The Receiver should be authorized and directed to continue operating and
managing the Hospital, including without limitation operating and managing the Hospital under
the Prague Hospital License and Medicare and Medicaid certifications issued to and in the name
of the Defendants, and to obtain such licenses, permits, certificates or other authorizations as may
be required under state, federal or local law to operate, manage, maintain and collect the revenues

and income generated by the Hospital.

 

 

 

Case 5:19-cv-00089-G Document 1-8 Filed 01/31/19 Page 9 of 12

 

44. The Receiver should have the right to issue subpoenas to obtain documents and
records pertaining to the receivership, and conduct discovery in this action on behalf of the
receivership estate.

45. Because receivers hold property in custodia legis, Oklahoma Courts have long
recognized that a receiver is covered by the doctrine of` judicial immunity. The case of Hathcock
v. Barnes, 2001 OK CIV APP 69, 25 P.3d 295, held that a "court-appointed receiver acts as a
functionary of the court and as such is performing a judicial act. 'I`hus, immunity is justified and
defined by the functions it protects and serves, not by the person to whom it attaches." Id. at 11 5,
25 P.3d at 296 (citing with approval Farrz'mond v. State ex rel. Fisher, 2000 OK 52, 11 15, n. 4, 8
P.3d 872, 876, n. 4). The Receiver, therefore, should expressly be ordered covered by the doctrine
of judicial immunity.

46. Oklahoma Courts have also long recognized that a receiver's decisions regarding
the management and operations of property within its control are subject to the Business Judgment
Rule. See Harrz`s v. Dildine, 1926 OK 839, 1[ 8, 251 P. 76, 77 (Okla. 1926). "A receiver is vested
with discretion to manage and control the property in trusted to him in such manner as an ordinarily
prudent business man would manage and control his own property." (Citing with approval
McKennon v. Pentecost, 1899 OK 33, 56 P. 958, and Interstate Mortgage Trust Co. v.
Cunningham, 1920 OK 138, 188 P. 1081 .) The Receiver, therefore, should be ordered covered by
the Business Judgment Rule.

47. The Receiver should have the right to contact and request the cooperation and
assistance of the parties, and all other persons or entities served with a copy of the Order
Appointing Receiver, should be required to cooperate fully with and assist the Receiver in the

performance of its duties subject to the otherwise appropriate assertion of the Fifth Amendment

 

 

 

Case 5:19-Cv-00089-G Document 1-8 Filed 01/31/19 Page 10 of 12

 

privilege against self-incrimination by any party, and other appropriate assertion of any other
privilege or right. This cooperation and assistance should include, but not be limited to, the
turnover of any and all assets, providing any information to the Receiver that the Receiver deems
necessary to exercising the authority and discharging the responsibilities ofthe Receiver under the
Order appointing it; providing any password required to access any computer or electronic files in
any medium; turning over any assets (cash or other tangible assets), and advising all persons who
owe money to the CAH 7 or any other entity to or for the Hospital, that all debts should be paid
directly to the Receiver,

48. The Receiver should have the right to make Motions, at any time, and upon notice
to all parties, to the Court for such other and fln'ther authority as it may deem necessary or desirable
by the Receiver for the protection or benefit of the Hospital pending its final disposition by this
suit.

49. The Receiver should be fairly compensated for the work performed on behalf of the
Hospital. Said compensation should be subject to further order of the Court at the time of the
selection and appointment of the Receiver. In addition, the Receiver should be authorized to utilize
others to assist it in the performance of such duties and should be compensated for the time
reasonably spent by such persons at rates determined at the time of the selection and appointment
of` the Receiver, The Receiver should also be entitled to reimbursement for reasonable out-of-
pocket costs and expenses including the reasonable costs of an attomey to the extent required by
the Receiver in connection with the perfonnance of its duties as specified herein, which may be
modified by order of this Court upon proper motion, after notice and a hearing.

5 0. lfthe Receiver and Plaintiffs determine it is necessary or in the best interests of the

Hospital and its current and/or future patients, the Receiver should be authorized to enter into a

10

 

 

 

 

Case 5:19-Cv-00089-G Document 1-8 Filed 01/31/19 Page 11 of 12

 

management agreement with a manager acceptable to the Receiver and Plaintiffs upon such terms
and conditions as the Receiver and Plaintiffs deem reasonable, including without limitation the
provision of and management responsibility for patient care, accounts payable, accounts receivable
and monthly financial statements The manager should be entitled to fair and reasonable
compensation for services rendered and reimbursement of expenses if appropriate

51 . The Receiver should have injunctive relief for all of the actions granted in the Order
Appointing the Receiver, which may be modified or waived only by (l) written approval from the
Receiver or his counsel or (2) by order of this Court upon proper motion, after notice and a hearing

52. The Receiver should have additional injunctive relief granted to compel any parties
bringing a cause of action against the parties to this case and the receivership to file in, or to transfer
existing actions to, Lincoln County and as a part of this action.

$3. Notice of this Emergency Application for Appointrnent of Receiver has been given
to the Oklahoma Department of Health via its General Counsel, Kim Baily, 100 Northeast 10"‘
Street, Room 134, Oklahoma City, OK 73117-1207.

WHEREFORE, Plaintiffs pray that this Court appoint a Receiver for CAH 7 and the Prague
Hospital License, as well as the property and facilities used for the operation of the Hospital, and
that said Receiver be specifically ordered and instructed to take immediate possession of the
Hospital, including (i) the Prague Hospital License (ii) CAH 7, (iii) RCHA, (iv) HMC, (v)
Empower, and (vi) any other entity controlling the Hospital, as well as (vi) all financial accounts
used to receive revenues of the Hospital, Whether owned by CAH 7, HMC, RCHA, Empower or
any other entity; take, receive and account for rents, profits and other income therefrom during the
pendency of this action; and generally do such actions respecting the Hospital as may be

reasonably necessary or this Court may authorize, until other order of this Court; and that

ll

 

 

Case 5:19-Cv-00089-G Document 1-8 Filed 01/31/19 Page 12 of 12

 

Defendants Perez, CAH 7, HMC, RCHA and Empower be ordered to immediately turn over to the
Receiver control and possession of the Hospital’s license, all financial accounts used to receive
revenues of the Hospital, buildings, facilities, fixtures, furnishings, equipment, devices, supplies,
medicines, inventory, records, patient inforrnation, computer log-ins and passwords, and any and
all other information and property that are necessary for the Hospital to provide medical care for
its patients and future patients, all as more fully set forth above. Finally, the Court should direct

the ODH to transfer the Prague Hospital License to the Receiver,

 

T.P; lowell (OBA # 10347)
Brock Z. Pittman (OBA # 32853)
Christensen Law Group, P.L-L.C.
The Parkway Building

3401 N.W. 63rd Street, Suite 600
Oklahoma City, Oklahoma 73116
(405) 232-2020 Telephone

(405) 236-1012 Facsimile
clay@christensenlawgroup.com
lynn@christensenlawgroup.com
brock@christensenlawgroup.corn

- and-

Joseph M. Vorndran (OBA # 21391)
Stuart & Clovcr, P.L.L.C.

130 N. Broadway, Ste. 100
Shawnee, Oklahoma 74801

(405) 275-0700 Telephone

(405) 275-6805 Facsimile
joe@stuartclover.com

Atlorneysfor Plaimi]jfs'

12

 

 

